COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                            FORT WORTH

                           NO. 02-16-00274-CV


STEPHANNIE LYNN RYLIE,                             APPELLANTS
UNITED LAND HOLDING, LTD.,
NORTH TEXAS AMUSEMENTS,
LLC, TEXAS C&D AMUSEMENTS,
INC., BRIAN AND LISA SCOTT
D/B/A TSCA AND D/B/A RIVER
BOTTOM PUB, DSLH, INC.,
PROGRESSIVE AMUSEMENT,
INC., ARS GROUP, INC.,
PARVINDER ‘PAUL’ SIDHU, ET AL.

                                    V.

THE CITY OF FORT WORTH AND                          APPELLEES
DAVID COOKE, IN HIS OFFICIAL
CAPACITY AS CITY MANAGER


                                 ----------

         FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY
                   TRIAL COURT NO. 017-276483-15

                                 ----------

                      MEMORANDUM OPINION1


     1
     See Tex. R. App. P. 47.4.
                                   ----------

       Having considered the petition for permissive interlocutory appeal2 of

Appellants Stephannie Lynn Rylie, United Land Holding, Ltd., North Texas

Amusements, LLC, Texas C&D Amusements, Inc., Brian and Lisa Scott d/b/a

TSCA and d/b/a River Bottom Pub, DSLH, Inc., Progressive Amusement, Inc.,

ARS Group, Inc., Parvinder ‘Paul’ Sidhu, and Shanil Enterprises, Inc., we deny

the petition.3

                                                PER CURIAM

PANEL: GABRIEL, GARDNER, and WALKER, JJ.

DELIVERED: August 29, 2016




       2
       See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(d) (West Supp. 2016);
see also Tex. R. App. P. 28.3(a), (j).
       3
       See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(f).

                                       2